The State




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 10, 2014

                                     No. 04-13-00187-CR

                                 Fernando RODRIGUEZ Jr.,
                                         Appellant
                                            v.
                                    The STATE of Texas,
                                          Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2011-CRN-531-D3
                                       , Judge Presiding

                                        ORDER
        The appellant’s brief was originally due to be filed on October 7, 2013. On November 1,
2013, a notice of late brief was sent to appellant’s counsel. Counsel responded by filing a first
motion for extension of time on November 15, 2013 explaining that he had undergone
emergency quadruple heart-bypass surgery which required a period of rest from September 20,
2013 to November 20, 2103. He requested an extension of sixty days in which to file the
appellant’s brief. The motion was granted, extending the deadline for filing the brief to January
6, 2014, with no further extensions. On January 8, 2014, appellant’s counsel filed a second
motion for extension requesting an additional thirty days based on the same reason. Because
counsel had already received extensions totaling 90 days and been notified there would be no
further extensions, the motion was granted “in part” for fourteen days, making the appellant’s
brief due on January 28, 2014. The order stated that, “No further motions to extend time to file
the appellant’s brief will be considered.” In a telephone call to the court on February 11, 2014,
counsel assured the clerk that the appellant’s brief would be filed no later than February 18,
2014, along with a motion for extension. The appellant’s brief was not filed. Instead,
appellant’s counsel filed a third motion for extension on February 21, 2014 requesting an
additional sixty days to file the brief.

       The motion is GRANTED IN PART for thirty (30) days. The appellant’s brief must be
filed no later than March 24, 2014. THIS IS THE FINAL EXTENSION OF TIME THAT
THE APPELLANT WILL BE GRANTED.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court